Case 6:19-cv-00072-NKM-RSB Document 27 Filed 03/26/21 Page 1 of 2 Pageid#: 1036




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA                                    3/26/2021
                                LYNCHBURG DIVISION

      SAM D.,1
                                                          CASE NO. 6:19-cv-72
                                          Plaintiff,
      v.
                                                          ORDER
      ANDREW SAUL, Commissioner of Social
      Security,
                                                          JUDGE NORMAN K. MOON
                                      Defendant.


           The parties have filed cross motions for summary judgment, Dkts. 15, 16, which I referred

  to Magistrate Judge Robert S. Ballou for proposed findings of fact and a recommended disposition.

  In his Report and Recommendation (“R&R”), the magistrate judge determined that the

  Commissioner’s final decision was supported by substantial evidence and recommended that this

  Court deny Sam’s motion and grant the Commissioner’s motion. Dkt. 23. Sam timely filed his

  objections, Dkt. 24, obligating this Court to undertake a de novo review of the Administrative Law

  Judge’s findings. See 28 U.S.C. § 636(b)(1)(C); Farmer v. McBride, 177 F. App’x 327, 330 (4th

  Cir. 2006). After a review of the record in this case and pursuant to this Order’s accompanying

  Memorandum Opinion, it is ORDERED as follows:

           1. This case is REMANDED to the Commissioner;

           2. Sam D.’s objections are SUSTAINED in part, Dkt. 24;

           3. Sam D.’s motion for summary judgment is GRANTED in part, Dkt. 15;

           4. Commissioner’s motion for summary judgment is DENIED, Dkt. 16;



  1
    This Court adopts the recommendation of the Committee on Court Administration and Case
  Management of the Judicial Conference of the United States that courts only use the first name
  and last initial of the claimant in social security opinions.
Case 6:19-cv-00072-NKM-RSB Document 27 Filed 03/26/21 Page 2 of 2 Pageid#: 1037




         5. The R&R is ADOPTED in part and rejected in part, Dkt. 23;

         6. The Clerk is directed to STRIKE this case from the active docket.

         The Clerk of the Court is hereby directed to send a copy of this Order to all counsel of

  record and to United States Magistrate Judge Robert S. Ballou.

         It is so ORDERED.

         Entered this 26th day of March, 2021.
